        Case 1:19-cr-00781-PKC Document 103-1 Filed 06/24/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,                    §
                                             §
Plaintiff,                                   §
                                             §
                                             §
V.                                           §      19-CR-781
                                             §
GUILLERMO PEREZ                              §
                                             §
Defendant,                                   §
                                             §


                ORDER ON MOTION FOR ADMISSION PRO HAC VICE

The motion of Alexander J. Houthuijzen, for admission to practice Pro Hac Vice in the above
captioned action is granted.
Applicant has declared that he/she is a member in good standing of the bar of the state of Texas;
and that his contact information is as follows:

Applicant’s Name: Alexander J. Houthuijzen
Firm Name: Alexander J. Houthuijzen, Attorney-at-Law, PLLC
Address: 917 Franklin St. Suite 230, Houston, Texas 77002
Telephone: 713-600-9902
Fax: 832-565-9003

Applicant having requested admission Pro Hac Vice to appear for all purposes as counsel for
Guillermo Perez in the above entitled action; IT IS HEREBY ORDERED that Applicant is
admitted to practice Pro Hac Vice in the above captioned case in the United States District Court
for the Southern District of New York. All attorneys appearing before this Court are subject to
the Local Rules of this Court, including the Rules governing discipline of attorneys.

        6/27/2021
DATE:___________________________


_________________________________
United States District Judge
